DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, 4-12, 14-18, 20-23 and 25-26 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 depends on cancelled claim 13.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2,4-12, 14, 18, 20-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel et al. (US 2014/0272821 A1) in view of Peiris et al. (US 2014/0244661 A1) and Schulz et al. (US 2015/0178652 A1).
With respect to claim 1:
Pitschel teaches a method, comprising: 
for at least one task not already associated with a user: 
determining, by one or more processors, that a current location of the user is not a familiar location to the user (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store. For example, the digital assistant optionally generates foreign language exercises related to asking for help to locate a particular food item, asking for different alternatives for a food product, asking about origins or sources of a particular type of food product, asking about discounts for a particular product, and errors in prices for particular products and/or the total bill, etc.”)
identifying, by one or more of the processors associated with an automated messaging system based on the at least one task being associated with individuals that are unfamiliar with the current location of the user, the at least one task for the user, the task indicating at least one action and at least one entity associated with the action (¶ 100: “FIG. 1 is a block diagram of an operating environment 100 of a digital assistant according to some embodiments. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant,” refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent. For example, to act on an inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech) and/or visual form”; ¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context”); 
assigning, by one or more of the processors, the at least one task to the user based on the current location of the user corresponding to a location of the entity, wherein assigning the task to the user is further based on determining that the current location is not familiar to the user; initiating, by one or more of the processors and based on assigning the task to the user, a dialog with the user that is related to the task, the initiating being by the automated messaging system and comprising: automatically providing, by the automated messaging system and for audible presentation to the user via a speaker of a computing device of the user, content that is tailored to the task, wherein prior to initiating the dialog, by the automated messaging system, any ongoing dialog between the user and the automated messaging system was not explicitly directed to the task, and wherein the content that is tailored to the task is tailored to the entity of the task that is assigned to the user based on the current location of the user corresponding to the location of the entity (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store. For example, the digital assistant optionally generates foreign language exercises related to asking for help to locate a particular food item, asking for different alternatives for a food product, asking about origins or sources of a particular type of food product, asking about discounts for a particular product, and errors in prices for particular products and/or the total bill, etc.”; ¶ 233: “In some embodiments, the digital assistant automatically, without user intervention, selects (708) a respective language for the one or more foreign language exercises based on a primary language associated with a geographic area in which the user is currently located. Then, the digital assistant generates (710) the one or more foreign language exercises in the automatically selected language”; ¶ 100: “identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech) and/or visual form”); 
receiving, by one or more of the processors in response to the providing, free- form natural language input that continues the dialog and that is formulated by the user via a user interface input device of the computing device; generating, by one or more of the processors, additional content that is tailored to the task and that is based on the natural language input; and providing, by one or more of the processors in continuance of the dialog, the additional content for presentation to the user via the user interface output device (¶ 104: “The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input and perform task execution based on inferred user intent”; ¶ 119: “In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106”; ¶ 153: “the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”).
Pitschel does not explicitly teach the assigning being independent of any user interface input provided by the user to the automated messaging system and without the using having ever provided any input related to the task directly to the automated messaging system.
Peiris teaches for at least one task not already associated with a user, identifying, by one or more processors associated with an automated messaging system based on a current location of the user (¶ 54: “computer system 500 includes a processor 502”; ¶ 37: “The social-networking system 160 may determine the intent of the user based on the user's location (or the location of the user's mobile-client system 130)”; ¶ 47: “the social-networking system 160 may transmit a notification to the mobile-client system 130 of the user that comprises one or more of the suggested queries. The notification may be, for example, a SMS message, a MMS message, an email message, a banner notification, a pop-up notification, an in-app notification (e.g., a jewel notification), a cloud-to-device notification (e.g., C2DM notification), another suitable type of notification, or any combination thereof. The notification may be presented to the user, such that the user can view and interact with the transmitted suggested queries”), the at least one task for the user, the task indicating at least one action and at least one entity associated with the action (¶ 37: “As an example and not by way of limitation, if the user typically goes out for lunch around noon, the system may determine that the user's intent around noon is to find nearby restaurants”); 
assigning, by one or more of the processors, the at least one task to the user based on the current location of the user corresponding to a location of the entity, the assigning being independent of any user interface input provided by the user to the automated messaging system (¶ 39: “the social-networking system 160 may determine an intent of the user based at least on the location of the mobile-client system 130 of the user. Particular intents may be associated with particular locations (e.g., work vs. home, restaurant, shops, theater, etc.). Furthermore, objects that are geographically closers to each other may be considered to be more related or of more interest to each other than more distant objects. As an example and not by way of limitation, if a user is nearby a theater, the social-networking system 160 may determine that the user's intent is to search for information related to the theater and may generate an appropriate suggested query, such as “Do you want to see movie show times for the theater?”. As another example and not by way of limitation, if the user's is at a restaurant, the social-networking system 160 may determine that the user's intent is to search for information related to the restaurant and may generate an appropriate suggested query, such as “Would you like to search for reviews of the restaurant?””; ¶ 47: “the social-networking system 160 may transmit a notification to the mobile-client system 130 of the user that comprises one or more of the suggested queries. The notification may be, for example, a SMS message, a MMS message, an email message, a banner notification, a pop-up notification, an in-app notification (e.g., a jewel notification), a cloud-to-device notification (e.g., C2DM notification), another suitable type of notification, or any combination thereof. The notification may be presented to the user, such that the user can view and interact with the transmitted suggested queries”); 
¶ 37: “The social-networking system 160 may determine the intent of the user based on the user's location (or the location of the user's mobile-client system 130)”), a dialog with the user that is related to the task, the initiating being by the automated messaging system and without the user having ever provided any input related to the task directly to the automated messaging system (¶ 37: “Based on the determined intent of the user, the social-networking system may then generate one or more suggested queries for the user. As an example and not by way of limitation, the social-networking system 160 may generate the suggested query “Do you want to search for restaurants nearby?” to the user around noon. The social-networking system may then transmit a notification 300 to the mobile-client system 130 of the user that includes one or more of the generated suggested queries. As an example and not by way of limitation, as illustrated in FIG. 3, a pop-up notification 300 may be pushed to the user's mobile-client system 130 that reads “Would you like to search for your nearby friends?”, and may include a way for the user to select the suggested query to execute it (such as, for example, by clicking on a button marked “Yes”), and may also include a way for the user to dismiss the suggested query (such as, for example, by clicking on a button marked “Dismiss”)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pitschel with those of Peiris in order for determining an intent of the user based on the location of the user, generating one or more suggested queries based on the determined intent of the user; and transmitting a notification to the mobile-client system of the user that includes one or more of the suggested queries (Peiris, abstract).
Pitschel and Peiris do not explicitly teach wherein determining that the current location of the user is not a familiar location to the user is based on determining that the user is a new visitor to the 
Schulz teaches determining that the current location of the user is not a familiar location to the user is based on determining that the user is a new visitor to the current location who has not previously visited the current location and determining a task is associated with individuals that are unfamiliar with the location of the entity (¶ 2: “Users may visit locations that they are unfamiliar with to engage in transactions…a user may travel to a new location offering a service, such as a transportation center, hospital, movie theater, etc., where the user is unfamiliar with the layout of the location. The user may require assistance”; ¶ 10: “A service provider may include one or more locations where the service provider offers goods, products, services, or other items to a user”; ¶ 13: “The user history may also be used to determine a user experience level with the location and/or service provider. The user history may include a number of visits to the location, or may include prior use of the service provider or a similar service provider. Thus, some users may require novice level assistance”; ¶ 27: “service application 120 may use a location device and/or application of user device 110, such as a GPS device and application, to locate user 102 at a specific location service location”; ¶ 63: “the user history for user A 254 includes "first visit," "novice level,"”; ¶ 69; “Thus, check-in messages 222a include a greeting corresponding to a first visit by user A (corresponding to user device 210a) and the type of items available at the service location”; ¶ 70: “user A may view that they have 0 visits to location Y”; ¶ 71: “Requests 280a includes an option 282a, 284a, and 286a corresponding generally to determined targeted assistance for user A”; ¶ 76: “A user history with the location is determined using the user identifier, at step 304. The user history may comprise a number of visits to the location”; ¶ 77: “targeted assistance is provided to the user based on the user history…Where the user history comprises a number of visits to the location by the user, the targeted assistance may be provided using the number of visits to the location, such as a general assistance for a first time visitor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pitschel and Peiris with those of Schulz in order for receiving targeted assistance based on a user’s history  (Schulz, ¶ 10: “thus, the user may receive targeted assistance based on the user history, where the targeted assistance may include information about the service location and/or service provider, offers for help, and similar assistance”).
With respect to claim 2:
Pitschel teaches determining, by one or more of the processors, that the current location of the user at matches the location (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context”).
With respect to claim 4:
Pitschel teaches identifying, by one or more of the processors, source language content that is tailored to the task and that is in a source language; identifying, by one or more of the processors, a language of the user that is different from the source language; and generating the content by one or more of the processors by translating the source language content from the source language to the language of the user (¶ 48: “the method further includes: providing, to the user, a translation of the textual transcript from the second language to the first language in the user interface displayed on the device”; ¶ 166: “when providing the feedback to the user, the digital assistant provides (410) the feedback in a second language different from the first language, where the second language is a primary language associated with the user, and the first language is a secondary language associated with the user. For example, if the user is not a native English speaker, and provides a speech input in English, the digital assistant optionally provides the feedback in the native language of the speaker (e.g., Chinese)”).
With respect to claim 5:
Pitschel teaches identifying, by one or more of the processors, a protocol that defines a plurality of parameters related to performance of the task; and generating, by one or more of the processors, the content or the additional content to solicit input related to a group of one or more of the parameters (¶ 151: “For example, the user may say “Make me a dinner reservation at a sushi place at seven o'clock.” In this case, the natural language processor 332 may be able to correctly identify the actionable intent to be “restaurant reservation” based on the user input. According to the ontology, a structured query for a “restaurant reservation” domain optionally includes parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like… the user's utterance contains insufficient information to complete the structured query associated with the domain. Therefore, other necessary parameters such as {Party Size} and {Date} are not specified in the structured query based on the information currently available”; ¶ 153: “the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”; note here that to a plurality of parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like are needed to perform the task of making a “restaurant reservation”.  As there is insufficient information for some of the parameters such as “party size and “date”, additional input is solicited from the user by asking the user to provide input for values of some parameters.  In this case dialog processor generates the questions such as “For how many people?” and “On which day?”).
With respect to claim 6:
Pitschel teaches wherein the entity indicated by the action is a service entity, wherein the first natural language input and the second natural language input are both in a native language of the user, and further comprising: identifying, by one or more of the processors, a preferred language for the service entity; translating, by one or more of the processors, at least some of the first natural language input and the second natural language input from the native language to the preferred language; and providing, by one or more of the processors, the translated natural language input to the service entity (¶ 222: “When the user travels to a different location (e.g., England) where the language usage and vocabulary are somewhat different from the United States, the digital assistant optionally provides opportunities for the user to learn about the local language usage and vocabulary. For example, in another user session occurring while the user is in England, if the user says “I want to buy some erasers and pencils,” the digital assistant will infer the same user intent as before (e.g., the user needs to find a stationery shop). In addition to providing search results and directions to one or more stationery shops nearby, the digital assistant optionally provides a different paraphrase of the user input. In this paraphrase, the digital assistant can teach the user about the language difference in the U.S. and England for the term “eraser.” For example, the digital assistant optionally provides a paraphrase that says “Search for stores that sell rubbers and pencils . . . . Here are a few stationery stores I found . . . ” or “Erasers are called ‘rubbers’ in England. Here are a few stationery shops that sell rubbers and pencils.” By including the change in language or locale-specific vocabulary in the paraphrase, the digital assistant can provide some information to the user in context, without making the interaction with the user too cumbersome. Other similar examples include “gas” and “petrol,” “apartment” and “flat,” “can” and “tin,” “closet” and “wardrobe,” “elevator” and “lift,” etc.”).
With respect to claim 7:
Pitschel teaches wherein assigning the task to the user is further based on the current location of the user being in a geographic area having a primary language that is not spoken by the user; wherein the content that is tailored to the task is provided based on the current location of the user being in a geographic area having the primary language that is not spoken by the user includes a common phrase, in the primary language that is not spoken by the user, spoken at the entity in association with the task (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store”; ¶ 232: “In some embodiments, the digital assistant can carry out a foreign language dialogue with the user to practice various aspects of shopping in the grocery store. Dynamically generating foreign language exercises based on the current context is helpful for the user to learn a foreign language more quickly. The user may better remember words in the foreign language… hear the dialogue spoken by native speakers in real life (e.g., other customers asking about prices and discounts in the grocery store)”; note from the above two paragraphs that the user is in a foreign country, that is a geographic location away from home.  The digital assistant enables the user to practice the language of its current location through exercises and hearing the dialog spoken by native speakers.  As stated in the instant specification, the primary language is the language primarily spoken by the user, that is to say its first language.  As stated in ¶ 31 of Pitschel “the first language is a primary language associated with the user, and the second language is a primary language associated with a geographic area in which the user is currently located.”  And further said in ¶ 48 of Pitschel “providing, to the user, a translation of the textual transcript from the second language to the first language in the user interface displayed on the device.”  Accordingly, when assigning the task according to ¶ 231-232 of Pitschel, the user is in a geographic area having a primary language that is not spoken by the user); 
wherein the free-form natural language input, received in response to providing the content, is audio of an attempt to verbally speak the common phrase; and wherein the additional content is feedback based on analysis of the audio (¶ 104: “The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input and perform task execution based on inferred user intent”; ¶ 119: “In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106”; ¶ 153: “the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”).
With respect to claim 8:
¶ 151: “the natural language processor 332 may be able to correctly identify the actionable intent to be “restaurant reservation” based on the user input. According to the ontology, a structured query for a “restaurant reservation” domain optionally includes parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like… However, in this example, the user's utterance contains insufficient information to complete the structured query associated with the domain; ¶ 152: “In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent”; ¶ 153: “Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”; note here that to a plurality of parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like are needed to perform the task of making a “restaurant reservation”.  As there is insufficient information for some of the parameters such as “party size and “date”, additional input is solicited from the user by asking the user to provide input for values of some parameters.  In this case dialog processor generates the questions such as “For how many people?” and “On which day?”  Once answers are received from the user, the dialog processor fills those missed parameters).
With respect to claim 9:
Pitschel teaches initiating, by one or more of the processors, the action for the entity with the determined one or more values (¶ 153: “Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”).
With respect to claim 10:
Pitschel teaches identifying, by one or more of the processors subsequent to determining the one or more values for the parameters, one or more of the parameters for which valid values are not specified; generating, by one or more of the processors, further content to solicit input directed toward the one or more of the parameters for which valid values are not specified; and providing, by one or more of the processors in continuance of the dialog, the further content for presentation to the user via the user interface output device (¶ 152: “In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent”; ¶ 153: “As described above, in order to complete a structured query, the task flow processor 336 sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 (“dialogue processor 334”) to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. The questions are provided to and answers are received from the users through the I/O processing module 328. In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”; note here that to a plurality of parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like are needed to perform the task of making a “restaurant reservation”.  As there is insufficient information for some of the parameters such as “party size and “date”, additional input is solicited from the user by asking the user to provide input for values of some parameters.  In this case dialog processor generates the questions such as “For how many people?” and “On which day?”  Once answers are received from the user, the dialog processor fills those missed parameters.  The dialogue processor presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses).
With respect to claim 11:
¶ 152: “In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent”; ¶ 153: “As described above, in order to complete a structured query, the task flow processor 336 sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 (“dialogue processor 334”) to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. The questions are provided to and answers are received from the users through the I/O processing module 328. In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”; note here that to a plurality of parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like are needed to perform the task of making a “restaurant reservation”.  As there is insufficient information for some of the parameters such as “party size and “date”, additional input is solicited from the user by asking the user to provide input for values of some parameters.  In this case dialog processor generates the questions such as “For how many people?” and “On which day?”  Once answers are received from the user, the dialog processor fills those missed parameters.  The dialogue processor presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses).
With respect to claim 12:
Pitschel teaches identifying, by one or more of the processors, a protocol that defines a plurality of parameters related to performance of the action for the entity; determining that at least one value specified by natural language input is not valid for a given parameter of the parameters of the group; wherein generating the additional content includes generating the additional content to include an indication that the value is not valid for the given parameter and include an indication of one or more criteria for the given parameter (¶ 152: “In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent”; ¶ 153: “As described above, in order to complete a structured query, the task flow processor 336 sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 (“dialogue processor 334”) to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. The questions are provided to and answers are received from the users through the I/O processing module 328. In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”; note here that to a plurality of parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like are needed to perform the task of making a “restaurant reservation”.  As there is insufficient information for some of the parameters such as “party size and “date”, additional input is solicited from the user by asking the user to provide input for values of some parameters.  In this case dialog processor generates the questions such as “For how many people?” and “On which day?”  Once answers are received from the user, the dialog processor fills those missed parameters.  The dialogue processor presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses
With respect to claim 14:
Pitschel teaches wherein initiating the dialog is in response to user interface input directed to the automated messaging system, wherein the user interface input does not explicitly identify the task (¶ 234: “the digital assistant receives (712) user input selecting a respective language for the one or more foreign language exercises, and generates (714) the one or more foreign language exercises in the user-selected language”).
With respect to claim 18:
Pitschel teaches a system comprising: memory and one or more processors, the memory storing instructions (¶ 6: “a device including one or more processors and memory storing one or more programs”) that, when executed by the one or more processors, cause the one or more processors to: 
for at least one task not already associated with a user, assign at least one task to the user, the task indicating at least one action and at least one entity associated with the action, wherein assigning the at least one task to the user causes the one or more processors to: determine that the user is present at a current location and that the current location is not a familiar location to the user, identify the task based on the task being associated with individuals that are unfamiliar with the current location of the user, and assign the task to the user based on determining that the current location is not familiar to the user; initiate, based on assigning the task to the user, a dialog with the user that is related to the task, wherein in initiating the dialog the one or more processors are to automatically provide, for audible presentation to the user via a speaker of a computing device of the user, content that is tailored to the task, and wherein prior to initiating the dialog, any ongoing dialog was not explicitly directed to the task (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store. For example, the digital assistant optionally generates foreign language exercises related to asking for help to locate a particular food item, asking for different alternatives for a food product, asking about origins or sources of a particular type of food product, asking about discounts for a particular product, and errors in prices for particular products and/or the total bill, etc.”; ¶ 233: “In some embodiments, the digital assistant automatically, without user intervention, selects (708) a respective language for the one or more foreign language exercises based on a primary language associated with a geographic area in which the user is currently located. Then, the digital assistant generates (710) the one or more foreign language exercises in the automatically selected language”; ¶ 100: “identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, APIs, or the like; and generating output responses to the user in an audible (e.g. speech) and/or visual form”); 
receive, in response to the providing, free-form natural language input that continues the dialog and that is formulated by the user via a user interface input device of the computing device; generate additional content that is tailored to the task and that is based on the natural language input; and provide, in continuance of the dialog, the additional content for presentation to the user via the user interface output device (¶ 104: “The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input and perform task execution based on inferred user intent”; ¶ 119: “In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106”; ¶ 153: “the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”).
Pitschel does not explicitly teach wherein the assigning is independent of any user interface input provided by the user to the system and wherein initiating the dialog is performed without the using having ever provided any input related to the task directly to the computing device.
Peiris teaches for at least one task not already associated with a user, assign at least one task to the user (¶ 37: “The social-networking system 160 may determine the intent of the user based on the user's location (or the location of the user's mobile-client system 130)”; ¶ 47: “the social-networking system 160 may transmit a notification to the mobile-client system 130 of the user that comprises one or more of the suggested queries. The notification may be, for example, a SMS message, a MMS message, an email message, a banner notification, a pop-up notification, an in-app notification (e.g., a jewel notification), a cloud-to-device notification (e.g., C2DM notification), another suitable type of notification, or any combination thereof. The notification may be presented to the user, such that the user can view and interact with the transmitted suggested queries”), the task indicating at least one action and at least one entity associated with the action (¶ 37: “As an example and not by way of limitation, if the user typically goes out for lunch around noon, the system may determine that the user's intent around noon is to find nearby restaurants”); 
¶ 39: “the social-networking system 160 may determine an intent of the user based at least on the location of the mobile-client system 130 of the user. Particular intents may be associated with particular locations (e.g., work vs. home, restaurant, shops, theater, etc.). Furthermore, objects that are geographically closers to each other may be considered to be more related or of more interest to each other than more distant objects. As an example and not by way of limitation, if a user is nearby a theater, the social-networking system 160 may determine that the user's intent is to search for information related to the theater and may generate an appropriate suggested query, such as “Do you want to see movie show times for the theater?”. As another example and not by way of limitation, if the user's is at a restaurant, the social-networking system 160 may determine that the user's intent is to search for information related to the restaurant and may generate an appropriate suggested query, such as “Would you like to search for reviews of the restaurant?””; ¶ 47: “the social-networking system 160 may transmit a notification to the mobile-client system 130 of the user that comprises one or more of the suggested queries. The notification may be, for example, a SMS message, a MMS message, an email message, a banner notification, a pop-up notification, an in-app notification (e.g., a jewel notification), a cloud-to-device notification (e.g., C2DM notification), another suitable type of notification, or any combination thereof. The notification may be presented to the user, such that the user can view and interact with the transmitted suggested queries”); 
wherein initiating the dialog is performed without the user having ever provided any input related to the task directly to the computing device (¶ 37: “Based on the determined intent of the user, the social-networking system may then generate one or more suggested queries for the user. As an example and not by way of limitation, the social-networking system 160 may generate the suggested query “Do you want to search for restaurants nearby?” to the user around noon. The social-networking system may then transmit a notification 300 to the mobile-client system 130 of the user that includes one or more of the generated suggested queries. As an example and not by way of limitation, as illustrated in FIG. 3, a pop-up notification 300 may be pushed to the user's mobile-client system 130 that reads “Would you like to search for your nearby friends?”, and may include a way for the user to select the suggested query to execute it (such as, for example, by clicking on a button marked “Yes”), and may also include a way for the user to dismiss the suggested query (such as, for example, by clicking on a button marked “Dismiss”)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pitschel with those of Peiris in order for determining an intent of the user based on the location of the user, generating one or more suggested queries based on the determined intent of the user; and transmitting a notification to the mobile-client system of the user that includes one or more of the suggested queries (Peiris, abstract).
Pitschel and Peiris do not explicitly teach wherein determining that the current location of the user is not a familiar location to the user is based on determining that the user is a new visitor to the current location who has not previously visited the current location and determining that the task is associated with individuals that are unfamiliar with the current location of the user.
Schulz teaches determining that the current location of the user is not a familiar location to the user is based on determining that the user is a new visitor to the current location who has not previously visited the current location and determining a task is associated with individuals that are unfamiliar with the current location (¶ 2: “Users may visit locations that they are unfamiliar with to engage in transactions…a user may travel to a new location offering a service, such as a transportation center, hospital, movie theater, etc., where the user is unfamiliar with the layout of the location. The user may require assistance”; ¶ 10: “A service provider may include one or more locations where the service provider offers goods, products, services, or other items to a user”; ¶ 13: “The user history may also be used to determine a user experience level with the location and/or service provider. The user history may include a number of visits to the location, or may include prior use of the service provider or a similar service provider. Thus, some users may require novice level assistance”; ¶ 27: “service application 120 may use a location device and/or application of user device 110, such as a GPS device and application, to locate user 102 at a specific location service location”; ¶ 63: “the user history for user A 254 includes "first visit," "novice level,"”; ¶ 69; “Thus, check-in messages 222a include a greeting corresponding to a first visit by user A (corresponding to user device 210a) and the type of items available at the service location”; ¶ 70: “user A may view that they have 0 visits to location Y”; ¶ 71: “Requests 280a includes an option 282a, 284a, and 286a corresponding generally to determined targeted assistance for user A”; ¶ 76: “A user history with the location is determined using the user identifier, at step 304. The user history may comprise a number of visits to the location”; ¶ 77: “targeted assistance is provided to the user based on the user history…Where the user history comprises a number of visits to the location by the user, the targeted assistance may be provided using the number of visits to the location, such as a general assistance for a first time visitor”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pitschel and Peiris with those of Schulz in order for receiving targeted assistance based on a user’s history  (Schulz, ¶ 10: “thus, the user may receive targeted assistance based on the user history, where the targeted assistance may include information about the service location and/or service provider, offers for help, and similar assistance”).
With respect to claim 20:
Pitschel teaches wherein the instructions to determine that the location is not a familiar location to the user further comprise instructions to determine that the current location of the user corresponds to a location of the entity and to determine the current location of the user is in a geographic area ¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store”; ¶ 232: “In some embodiments, the digital assistant can carry out a foreign language dialogue with the user to practice various aspects of shopping in the grocery store. Dynamically generating foreign language exercises based on the current context is helpful for the user to learn a foreign language more quickly. The user may better remember words in the foreign language… hear the dialogue spoken by native speakers in real life (e.g., other customers asking about prices and discounts in the grocery store)”; note from the above two paragraphs that the user is in a foreign country, that is a geographic location away from home.  The digital assistant enables the user to practice the language of its current location through exercises and hearing the dialog spoken by native speakers.  As stated in the instant specification, the primary language is the language primarily spoken by the user, that is to say its first language.  As stated in ¶ 31 of Pitschel “the first language is a primary language associated with the user, and the second language is a primary language associated with a geographic area in which the user is currently located.”  And further said in ¶ 48 of Pitschel “providing, to the user, a translation of the textual transcript from the second language to the first language in the user interface displayed on the device.”  Accordingly, when assigning the task according to ¶ 231-232 of Pitschel, the user is in a geographic area having a primary language that is not spoken by the user); 
wherein the free-form natural language input, received in response to providing the content, is audio of an attempt to verbally speak the common phrase; and wherein the additional content is feedback based on analysis of the audio (¶ 104: “The one or more processing modules 114 utilize the data and models 116 to determine the user's intent based on natural language input and perform task execution based on inferred user intent”; ¶ 119: “In some embodiments, the digital assistant client module 264 also elicits additional input from the user via a natural language dialogue or other user interfaces upon request by the digital assistant server 106”; ¶ 153: “the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”).
With respect to claim 21:
Pitschel teaches wherein the instructions, when executed by the one or more processors, further cause the one or more processors to: identify a protocol that defines a plurality of parameters related to performance of the action for the entity;Page 8 of 20Patent Application No. 15/157,055Attorney Docket No. ZS202-16570Response to 10/30/2019 Office Action wherein in generating the additional content the one or more processors are to generate the additional content to solicit a group of one or more of the parameters; receive, in response to providing the additional content, additional free-form natural ¶ 152: “In some embodiments, the various procedures necessary to complete these tasks are provided in task flow models 354. In some embodiments, the task flow models include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent”; ¶ 153: “As described above, in order to complete a structured query, the task flow processor 336 sometimes needs to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue processing module 334 (“dialogue processor 334”) to engage in a dialogue with the user. In some embodiments, the dialogue processor 334 determines how (and/or when) to ask the user for the additional information, and receives and processes the user responses. The questions are provided to and answers are received from the users through the I/O processing module 328. In some embodiments, the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses. Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processor 334 to determine the “party size” and “date” information for the structured query associated with the domain “restaurant reservation,” the dialogue flow processor 335 generates questions such as “For how many people?” and “On which day?” to pass to the user. Once answers are received from the user, the dialogue flow processor 334 can then populate the structured query with the missing information, or pass the information to the task flow processor 336 to complete the missing information from the structured query”; note here that to a plurality of parameters such as {Cuisine}, {Time}, {Date}, {Party Size}, and the like are needed to perform the task of making a “restaurant reservation”.  As there is insufficient information for some of the parameters such as “party size and “date”, additional input is solicited from the user by asking the user to provide input for values of some parameters.  In this case dialog processor generates the questions such as “For how many people?” and “On which day?”  Once answers are received from the user, the dialog processor fills those missed parameters.  The dialogue processor presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses).
With respect to claim 22:
Claim 22 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.
With respect to claim 23:
Pitschel teaches wherein initiating the dialog with the user that is related to the task occurs during the ongoing dialog that was not explicitly directed to the task (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context”; ¶ 233: “In some embodiments, the digital assistant automatically, without user intervention, selects (708) a respective language for the one or more foreign language exercises based on a primary language associated with a geographic area in which the user is currently located. Then, the digital assistant generates (710) the one or more foreign language exercises in the automatically selected language”).
With respect to claim 25:
Pitschel teaches wherein assigning the at least one task for the user is further based on the current location of the user being in a geographic area having a primary language that is not spoken by the user; wherein the content that is tailored to the task is provided based on the current location of the user being in a geographic area having a primary language that is not spoken by the user, and wherein ¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store”; ¶ 232: “In some embodiments, the digital assistant can carry out a foreign language dialogue with the user to practice various aspects of shopping in the grocery store. Dynamically generating foreign language exercises based on the current context is helpful for the user to learn a foreign language more quickly. The user may better remember words in the foreign language… hear the dialogue spoken by native speakers in real life (e.g., other customers asking about prices and discounts in the grocery store)”; note from the above two paragraphs that the user is in a foreign country, that is a geographic location away from home.  The digital assistant enables the user to practice the language of its current location through exercises and hearing the dialog spoken by native speakers.  As stated in the instant specification, the primary language is the language primarily spoken by the user, that is to say its first language.  As stated in ¶ 31 of Pitschel “the first language is a primary language associated with the user, and the second language is a primary language associated with a geographic area in which the user is currently located.”  And further said in ¶ 48 of Pitschel “providing, to the user, a translation of the textual transcript from the second language to the first language in the user interface displayed on the device.”  Accordingly, when assigning the task according to ¶ 231-232 of Pitschel, the user is in a geographic area having a primary language that is not spoken by the user; ¶ 153: “the dialogue processor 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., clicking) responses).
With respect to claim 26:
Pitschel teaches wherein assigning the at least one task for the user is further based on the current location of the user being in a geographic area having a primary language that is not spoken by the user, wherein the content or the additional content comprises a common phrase, in the primary language that is not spoken by the user, spoken at the entity (¶ 231: “In an example scenario, when the user is in a foreign country, the digital assistant keeps track of the user's current location. When the user is located inside a grocery store in the foreign country, the digital assistant optionally generates foreign language exercises that are suitable for the current context. For example, the foreign language exercises may include vocabulary about food products (e.g., words for names of food products, categories of food products, description of food products, nutrition information of food products, prices, discounts, etc.). In addition, the foreign language exercises may also include dialogues and/or phrases related to interactions that commonly occur in a grocery store”; ¶ 232: “In some embodiments, the digital assistant can carry out a foreign language dialogue with the user to practice various aspects of shopping in the grocery store. Dynamically generating foreign language exercises based on the current context is helpful for the user to learn a foreign language more quickly. The user may better remember words in the foreign language… hear the dialogue spoken by native speakers in real life (e.g., other customers asking about prices and discounts in the grocery store)”; note from the above two paragraphs that the user is in a foreign country, that is a geographic location away from home.  The digital assistant enables the user to practice the language of its current location through exercises and hearing the dialog spoken by native speakers.  As stated in the instant specification, the primary language is the language primarily spoken by the user, that is to say its first language.  As stated in ¶ 31 of Pitschel “the first language is a primary language associated with the user, and the second language is a primary language associated with a geographic area in which the user is currently located.”  And further said in ¶ 48 of Pitschel “providing, to the user, a translation of the textual transcript from the second language to the first language in the user interface displayed on the device.”  Accordingly, when assigning the task according to ¶ 231-232 of Pitschel, the user is in a geographic area having a primary language that is not spoken by the user).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pitschel in view of Peiris, Schulz, and further in view of Gruber et al. (US 2012/0245944 A1).
With respect to claim 15:
Pitschel in view of Peiris does not explicitly teach wherein providing the additional content for presentation to the user comprises providing the additional content for simultaneous display with the content, the simultaneous display with the content being via a graphical user interface rendered by the computing device.
Gruber teaches wherein providing the additional content for presentation to the user comprises providing the additional content for simultaneous display with the content, the simultaneous display with the content being via a graphical user interface rendered by the computing device (figs. 30-31, ¶ 462-466: once the user respond to the question presented in fig. 30 (3003), the automated system generates the additional content shown in fig. 31.  The graphical user interfaces shown in figs. 30-31 display simultaneously the additional content with the content, which are the questions and responses between the user and the automated assistant system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pitschel and Peiris with those of Gruber in order to facilitate user interaction with a device, and to help the user more effectively engage with local and/or remote services (Gruber, ¶ 8
With respect to claim 16:
Pitschel in view of Peiris does not explicitly teach wherein providing the additional content for presentation to the user comprises providing the additional content for simultaneous display with the natural - 39 - Attorney Docket No. ZS202-16570language input, the simultaneous display with the natural language input being via the graphical user interface rendered by the computing device.
Gruber teaches wherein providing the additional content for presentation to the user comprises providing the additional content for simultaneous display with the natural - 39 - Attorney Docket No. ZS202-16570language input, the simultaneous display with the natural language input being via the graphical user interface rendered by the computing device (figs. 30-31, ¶ 462-466: once the user respond to the question presented in fig. 30 (3003), the automated system generates the additional content shown in fig. 31.  The graphical user interfaces shown in figs. 30-31 display the additional content in response to the user’s natural language input to the previously asked question by the automated assistant system).
With respect to claim 17:
Pitschel teaches wherein the automated messaging system is implemented at least in part on one or more computing devices that are remote from the computing device of the user (¶ 103: “As shown in FIG. 1, in some embodiments, a digital assistant is implemented according to a client-server model. The digital assistant includes a client-side portion 102 a, 102 b (hereafter “DA client 102”) executed on a user device 104 a, 104 b, and a server-side portion 106 (hereafter “DA server 106”) executed on a server system 108. The DA client 102 communicates with the DA server 106 through one or more networks 110”; ¶ 108: “the DA client is a thin-client that provides only user-facing input and output processing functions, and delegates all other functionalities of the digital assistant to a backend server”).
Gruber teaches wherein the automated messaging system is implemented at least in part on one or more computing devices that are remote from the computing device of the user (¶ 8: “an intelligent automated assistant is implemented on an electronic device, to facilitate user interaction with a device, and to help the user more effectively engage with local and/or remote services”).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the claim amendments and new grounds of rejection.  

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173